Citation Nr: 1136285	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 2001 and from March 2003 to November 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Sioux Falls, South Dakota, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in June 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for sleep apnea and entitlement to an increased evaluation for service-connected PTSD.  Having reviewed the evidence, the Board finds additional development is necessary for a determination in this case.  

The Veteran asserts his sleep issues began during service, and that the symptoms were initial manifestations of service-connected PTSD, Transcript at 4 (2011), and/or that sleep apnea is caused by weight gain which is related to PTSD.  The Board notes that a May 2005 VA treatment record notes weight gain of unknown etiology, an April 2008 VA treatment record reflects he was encouraged to lose weight in association with the diagnosis of sleep apnea, and the November 2009 VA PTSD VA examination report notes a 15-pound weight gain since the last evaluation.  An opinion in regard to this issue has not been obtained.  

The Board notes that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In addition, the Veteran asserts that his PTSD is worse than reflected in the 50 percent rating and that his symptoms meet the criteria for a 70 percent evaluation, and testified that he was recently fired from his job due to his attitude.  Transcript at 7 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2010), the Court held that when entitlement to a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  The Board notes that while the Veteran has been afforded VA examinations, to include in November 2009, an opinion in regard to a TDIU has not been obtained.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds an adequate opinion has not been obtained in regard to the degree of impairment due to PTSD.  Thus, an opinion should be obtained in that regard.  

The Board notes that VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation when the percentage criteria are met.  38 C.F.R. §§ 3.340, 4.16(a).  In addition, the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  As such, the Veteran should be afforded a VA examination to determine the degree of impairment due to PTSD, to include as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

In addition, the November 2009 VA examination report reflects diagnoses to include not only PTSD, but also generalized anxiety disorder, and major depressive disorder.  The Board notes that in Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court held that when it is not possible to separate the effects of a service-connected disability from a nonservice disorder, reasonable doubt should be resolved in the Veteran's favor and the signs and symptoms be attributed to the service-connected condition.  In addition, the examination report reflects a global assessment of functioning (GAF) rating of 55, a November 2009 VA treatment record notes severe PTSD, and a January 2008 VA record reflects a GAF rating of 62.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the degree of impairment due to service-connected PTSD and to determine the nature and etiology of sleep apnea.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in regard to the degree of impairment due to service-connected PTSD, to include whether it is at least as likely as not that as a result of PTSD, the Veteran is precluded from maintaining substantially gainful employment.  If any increase in the degree of impairment in the service-connected PTSD is identified during the relevant period, the date of the increase should be reported, to the extent possible.  A complete rationale should accompany all opinions provided.  

In addition, the AOJ should request that an opinion be provided expressed in terms of  whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that sleep apnea is related to active service, or is proximately due to or been chronically worsened by service-connected PTSD, to include whether any weight gain is attributable to PTSD and related to causing of chronically worsening sleep apnea, and if aggravated by PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

2.  In light of the above, the claims should be readjudicated.  The AOJ should review all development for compliance with the directives in this remand and review all opinions obtained for adequacy.  Any further development required in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


